        Case 13-47450                 Doc 110          Filed 02/21/19 Entered 02/21/19 17:20:00                                       Desc Main
                                                        Document     Page 1 of 5
Fill in this information to identify the case:

Debtor 1                 Victor J. Fini

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                 Northern              District of          Illinois
                                                                                             (State)

Case number            13-47450




 Form 4100R
 Amended Response to Notice of Final Cure Payment                                                                                                     10/15
 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

  Part 1:             Mortgage Information
                               U.S. Bank Trust, N.A., as Trustee for LSF9 Master
Name of creditor:              Participation Trust                                                            Court claim no. (if known)    n/a

Last 4 digits of any number you use to identify the debtor’s account:                       0163

Property address:              1438 Briarcliff Road
                               Number         Street



                               Bolingbrook                     IL             60490
                               City                            State        Zip Code



Part 2:               Prepetition Default Payments
     Check one:
           Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
           on the creditor’s claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
       of this response is:


Part 3:               Postpetition Mortgage Payment
     Check one:
      Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          The next postpetition payment from the debtor(s) is due on:
                                                                               MM / DD / YYYY

           Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
           of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

          Creditor asserts that the total amount remaining unpaid as of the date of this response, is:
          a. Total postpetition ongoing payments due:                                                                  (a)   $15,037.44

          b. Total fees, charges, expenses, escrow, and costs outstanding:                                    +        (b)   -$733.06 (suspense balance)


          c. Total. Add lines a and b.                                                                                 (c)   $14,304.38

          Creditor asserts that the debtor(s) are contractually
          obligated for the postpetition payment(s) that first became
          due on:                                                     04/01/2018
                                                                       MM / DD / YYYY



Form 4100R                                               Response to Notice of Final Cure Payment                                                   page 1
        Case 13-47450                   Doc 110            Filed 02/21/19 Entered 02/21/19 17:20:00                          Desc Main
                                                            Document     Page 2 of 5
Debtor 1              Victor J. Fini                                                         Case number (if known)   13-47450
                     First Name        Middle Name         Last Name



Part 4:         Itemized Payment History
If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
the creditor must attach an itemized payment history disclosing the following amounts from the date of the
bankruptcy filing through the date of this response:
        all payments received;
        all fees, costs, escrow, and expenses assessed to the mortgage; and
        all amounts the creditor contends remain unpaid.



Part 5:         Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
proof of claim.
Check the appropriate box:

         I am the creditor.

           I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.



x       /s/ Laura Hrisko                                                                            Date        2/21/2019
    Signature



Print                   Laura Hrisko                                                                Title      Attorney for Creditor
                        First Name           Middle Name               Last Name



Company                 Codilis & Associates, P.C.


If different from the notice address listed on the proof of claim to which this response applies:


Address                 15W030 North Frontage Road, Suite 100
                        Number          Street



                        Burr Ridge                          IL              60527
                        City                                State           ZIP Code



Contact phone           (630) 794-5300                                                              Email      ND-Two@il.cslegal.com

                                                                                                                                       File #14-10-21186




Form 4100R                                                    Response to Notice of Final Cure Payment                                     page 2
 Case 13-47450              Doc 110        Filed 02/21/19 Entered 02/21/19 17:20:00        Desc Main
                                            Document     Page 3 of 5

                                                    13-47450

                                             CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
February 21, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
of 5:00 PM on February 21, 2019.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by electronic notice
through ECF
Victor J. Fini, Debtor(s), 1438 W. Briarcliff, Bolingbrook, IL 60490
David P Lloyd, Attorney for Debtor(s), 615B S. LaGrange Rd., LaGrange, IL 60525 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                           /s/ Laura Hrisko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
 C&AFILE# (14-10-21186)

NOTE: This law firm is a debt collector.
     Case 13-47450       Doc 110      Filed 02/21/19 Entered 02/21/19 17:20:00                 Desc Main
                                       Document     Page 4 of 5


Loan
BK Case                    13-47450                                 * If prior than 12/2011 payment changes
Filing Date              12/11/2013                                were not required to be filed with the courts
 First Post pet date       1/1/2014                                             or with Proof of claim
Pmt Change Filed                     Effective        Amount
POC pmt Filed                                1/1/2014 $ 1,362.00   Per Plan
Loan mod                                    11/1/2017 $ 1,367.04
Pmt Change Filed
Pmt Change Filed
Pmt Change Filed
Pmt Change Filed
Pmt Change Filed
Pmt Change Filed
Date Rcvd             Amount                                       Amount Due       Due Date      Suspense
             1/3/2014       1,360.00                                                                 $1,360.00
            1/31/2014       1,360.00                               $     1,362.00      1/1/2014      $1,358.00
            3/10/2014       1,365.00                               $     1,362.00      2/1/2014      $1,361.00
             4/3/2014       1,365.00                               $     1,362.00      3/1/2014      $1,364.00
            5/19/2014       1,365.00                               $     1,362.00      4/1/2014      $1,367.00
             6/4/2014       1,365.00                               $     1,362.00      5/1/2014      $1,370.00
             7/3/2014       1,365.00                               $     1,362.00      6/1/2014      $1,373.00
            8/21/2014       1,365.00                               $     1,362.00      7/1/2014      $1,376.00
            9/19/2014       1,365.00                               $     1,362.00      8/1/2014      $1,379.00
           10/21/2014       1,365.00                               $     1,362.00      9/1/2014      $1,382.00
           11/17/2014       1,365.00                               $     1,362.00     10/1/2014      $1,385.00
           12/16/2014       1,365.00                               $     1,362.00     11/1/2014      $1,388.00
            1/16/2015       1,365.00                               $     1,362.00     12/1/2014      $1,391.00
             3/2/2015       1,365.00                               $     1,362.00      1/1/2015      $1,394.00
            3/17/2015       1,365.00                               $     1,362.00      2/1/2015      $1,397.00
            4/16/2015       1,365.00                               $     1,362.00      3/1/2015      $1,400.00
            5/18/2015       1,365.00                               $     1,362.00      4/1/2015      $1,403.00
            6/16/2015       1,365.00                               $     1,362.00      5/1/2015      $1,406.00
            7/16/2015       1,365.00                               $     1,362.00      6/1/2015      $1,409.00
            8/17/2015       1,365.00                               $     1,362.00      7/1/2015      $1,412.00
            7/12/2017       1,364.34                               $     1,362.00      8/1/2015      $1,414.34
             8/1/2017       1,364.34                               $     1,362.00      9/1/2015      $1,416.68
            9/25/2017       1,364.34                               $     1,362.00     10/1/2015      $1,419.02
                                                                   $     1,362.00     11/1/2015         $57.02
                                                                   $     1,362.00     12/1/2015     -$1,304.98
                                                                   $     1,362.00      1/1/2016     -$2,666.98
                                                                   $     1,362.00      2/1/2016     -$4,028.98
                                                                   $     1,362.00      3/1/2016     -$5,390.98
                                                                   $     1,362.00      4/1/2016     -$6,752.98
                                                                   $     1,362.00      5/1/2016     -$8,114.98
                                                                   $     1,362.00      6/1/2016     -$9,476.98
                                                                   $     1,362.00      7/1/2016    -$10,838.98
                                                                   $     1,362.00      8/1/2016    -$12,200.98
                                                                   $     1,362.00      9/1/2016    -$13,562.98
                                                                   $     1,362.00     10/1/2016    -$14,924.98
                                                                   $     1,362.00     11/1/2016    -$16,286.98
     Case 13-47450   Doc 110     Filed 02/21/19 Entered 02/21/19 17:20:00      Desc Main
                                  Document     Page 5 of 5

                                                         $   1,362.00   12/1/2016   -$17,648.98
                                                         $   1,362.00    1/1/2017   -$19,010.98
                                                         $   1,362.00    2/1/2017   -$20,372.98
                                                         $   1,362.00    3/1/2017   -$21,734.98
                                                         $   1,362.00    4/1/2017   -$23,096.98
                                                         $   1,362.00    5/1/2017   -$24,458.98
                                                         $   1,362.00    6/1/2017   -$25,820.98
                                                         $   1,362.00    7/1/2017   -$27,182.98
                                                         $   1,362.00    8/1/2017   -$28,544.98
                                                         $   1,362.00    9/1/2017   -$29,906.98
                                                         $   1,362.00   10/1/2017   -$31,268.98

                                     Loan Modification

Loan mod adj         $4,828.26                           $   1,367.04   11/1/2017     $3,461.22
        11/16/2017    1,370.00                           $   1,367.04   12/1/2017     $3,464.18
        11/28/2017    1,370.00                           $   1,367.04    1/1/2018     $3,467.14
                                                         $   1,367.04    2/1/2018     $2,100.10
                                                         $   1,367.04    3/1/2018       $733.06
                                             Due         $   1,367.04    4/1/2018      -$633.98
                                                         $   1,367.04    5/1/2018    -$2,001.02
                                                         $   1,367.04    6/1/2018    -$3,368.06
                                                         $   1,367.04    7/1/2018    -$4,735.10
                                                         $   1,367.04    8/1/2018    -$6,102.14
                                                         $   1,367.04    9/1/2018    -$7,469.18
                                                         $   1,367.04   10/1/2018    -$8,836.22
                                                         $   1,367.04   11/1/2018   -$10,203.26
                                                         $   1,367.04   12/1/2018   -$11,570.30
                                                         $   1,367.04    1/1/2019   -$12,937.34
                                                         $   1,367.04    2/1/2019   -$14,304.38
